Action to have plaintiff's endorsmeent [endorsement] in blank on two promissory notes declared restrictive or without recourse, it being alleged that the restrictive words were omitted from said notes by reason of the mutual mistake of the parties; and further, by reason of their ignorance of the necessity to use such restrictive words. *Page 639 
From a verdict and judgment in favor of the defendant, the plaintiff appealed, assigning errors.
The controversy on trial narrowed itself principally to questions of fact, which the jury alone could determine. After a careful perusal of the record, we are satisfied that the case has been tried in substantial conformity to the law as bearing on the subject, and no sufficient reason has been found for disturbing the result below. All the exceptions are directed to alleged errors in the charge, but we have discovered nothing prejudicial or hurtful in this respect. The trial and judgment must be upheld.
No error.